252 F.2d 792
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BUILDING MATERIAL AND CONSTRUCTION, ICE AND COAL DRIVERS, WAREHOUSEMEN AND YARDMEN, LOCAL UNION NO. 659, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, et al.
No. 15934.
United States Court of Appeals Eighth Circuit.
January 23, 1958.

On petition for Enforcement of Order of National Labor Relations Board.
Marcel Mallet-Prevost and Stephen Leonard, Asst. Gen. Counsels, National Labor Relations Board, Washington, D. C., for petitioner.
David D. Weinberg, Omaha, Neb., for respondents.
PER CURIAM.


1
Order: Withdrawal of petition for enforcement of order of National Labor Relations Board and certified record from consideration by Court granted, on stipulation of parties.